 MAURICIO AND SONS, INC.Mauricio and Sons, Inc., Division of Campbell In-dustries and International Longshoremen's andWarehousemen's Union, Local 29. Case 21-CA- 17658September 29, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENEII.1OOn July 8, 1980, Administrative Law JudgeFrederick C. Herzog issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect Standard DryWall Product. Inc., 91 NLRB 544 (1950))., enfd. 188 F 2d 362 (3d Cir.1951) We hae carefully examined the record and find no basis fir re-versing his findings2Since the Administrative Law Judge discredited emplo)see Ken Bish-op's testimony on other grounds, we find it unnecessary to pass on hisdiscussion of the inferences ti be drawn from the failure of the GeneralCounsel to call Superlisoir Al Pereira a a witness t corroborate Bish-op's testimonyDECISIONSTATEMENT OF THE. CASFFREDIRICK C. HRZO(;, Administrative Law Judge:On March 26, 1979,1 the International Longshoremen'sand Warehousemen's Union, Local 29, ILWU (herein-after referred to as the Union), by and through its Inter-national organizer, Frederick W. Nagel. filed an unfairlabor practice charge against Mauricio and Sons, Inc.,Division of Campbell Industries (hereinafter referred toas the Company) of San Diego, California. Based there-] Unless otherw ise Indicated all dates referred tio hereinafter hall be inthe ear 1979252 NLRB No. 73on, the Regional Director for Region 21 of the NationalLabor Relations Board issued a complaint on September10. The complaint alleged that since on or about March23, the Company failed and refused to return an employ-ee named Garrett Moffitt to employment following dis-ability leave because Moffitt engaged in union or otherprotected concerted activities, by hich conduct theCompany is alleged to have violated Section 8(a)(l) and(3) of the Act. The Company's answer denied every alle-gation of wrongdoing in the complaint.Accordingly, a hearing was held before me at SanDiego, California, on October 25 and November 13. Allparties were present,2were afforded full opportunity topresent oral and written evidence,3and to examine andcross-examine witnesses. At the conclusion of the hear-ing all parties were afforded, though each waived, theopportunity to argue orally on the record. Instead, writ-ten briefs, each of which were helpful and persuasive,were later filed on behalf of the General Counsel and theCompany. They have been carefully considered.Upon the entire record thus compiled, and generallydescribed, and from my observations of the witnessesand their demeanor, I make the following:FINDINGS OF FACT1. THE COMPANY'S BUSINESSThe complaint alleges that the Company is a Califor-nia corporation, and that it is engaged in the business ofboat building and repair at San Diego, where, in thecourse of its business operations, it annually receivesgoods and products valued in excess of $50,000 directlyfrom suppliers outside the State of California, and annu-ally sells and ships goods and products valued in excessof $50,000 directly to customers located outside the Stateof California. These allegations were admitted it theCompany's answer. Accordingly, I find that the allega-tions of the complaint are true, and that the Company is2 A representative of the Charging Party was present throughout hisproceeding except for that portion which occurred after 4 p m on No-vember 13 At that time he announced that he would have to lease dueto another engagement, and advised that he swould have o objectionshould the hearing continue in his absence No part) objected to his de-parlure.A one point in the proceeding the General Counsel offered into ei-dence a position paper prepared and submitted to the Regional Office bythe Cormpan)'s atllorne, The offer was made in an effort to demonstratethat the Cmpany's position had shifted. The Company's attorney thenaninunced that he would he required to secure another ltorne toappear in the case so that he could testify concerning his letter of posi.tllon He also renewed his earlier request for a continuance. he requestfor continuance seemed to he based upon bth the need to secure additional counsel as well as his understanding that the hearing had beenscheduled for only one day. The Company's attorney stated that he wasconfronted with conflicting appointments for the following day In lightof the General Counsel's statement, in effect, joining and supporting therequest a continuance was grantedUpon the resumption of the hearing in November the Compans's at-torne5nted a change in the law, as well as a change in his firm's policy.thereby permitting him to testify without additional cunsel And. ofcourse, has ig b now obtained the sought after conltinuance. the requestfor continiince pre.ilollslx denied was effectiely mooted Addltlninall,the Compa;ln'y altrne5 no longer pressed his obeciion to the receipt inesidence of his stalemerit of position491 DECISIONS OF NATIONAL LABOR RELATIONS BOARDan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.11. HE ABOR ORGANIZATIONThe complaint alleges and the answer admits that theUnion is and has been at all times material herein a labororganization within the meaning of Section 2(5) of theAct. Accordingly, I find and conclude that such allega-tion of the complaint is true.111. THE AI.LEGEI) UNFAIR LABOR PRACTICESA. Background FactsThe Company here is a fairly small shipyard foundedin 1950 by Anthony Mauricio, Jr. Its work is performedat two sites, one called the Shelter Island yard, and theother called the Hicock yard. The second site, theHicock yard, was not begun until 1964. It currently en-gages in repairing yachts and commercial fishing boats,as well as boat building and the outfitting thereof, gener-ally of boats known as skiffs. In performing this work, itnormally employs approximately 35 people at the ShelterIsland yard in such classifications as painter, carpenter,welder, machinist, and wayman. It normally employs ap-proximately 30 other employees at the Hicock yard, withclassifications such as welder, shipfitter, sandblaster, andpainter. Occasionally, these employees transfer from oneyard to the other.Anthony (Tony) Mauricio, Jr., is still in charge of theoverall operation of these yards which he founded,though the corporation has itself been sold to a parentcompany, also located in San Diego, known as CampbellIndustries.The Hicock yard is actually located inland approxi-mately 2 or 3 miles from the shoreline and has no directaccess to the ocean. Due to its distance from the ShelterIsland yard, it is run throughout the greater portion ofthe day by a man named Ed Ribeiro. Tony Mauriciogenerally comes over to the yard at Hicock around 6:30or 7 in the morning and spends approximately an hour orso laying out the work to be done and inspecting thework which has already been performed, as well as gen-erally talking over and discussing whatever problemsmay have arisen or which may be anticipated with Ri-beiro or, until recently, another man who was denomi-nated as a working foreman at the time the events inquestion occurred, Al Pereira.B. The Supervisory IssuesThe question of the supervisory authority of Ribeiroand/or Pereira has been placed into dispute by the Com-pany. According to the Company, neither of these menexercised sufficient independent judgment to be denomi-nated as a supervisor within the meaning of the Act.And evidence was presented to the effect that neithercould hire, fire, or suspend. According to Tony Mauri-cio's testimony, Pereira, in his job as a working foreman,had charge of the Company's quality control at theHicock yard, in addition to his duties of driving a fork-lift, which occupied roughly 50 percent of his time. Per-eira was an hourly paid employee, receiving overtime ifwarranted, while Ribeiro was salaried. Pereira did haveauthority, as did Ribeiro, to assign employees and tomove them from job to job within the Hicock facility, aswell as to require them to correct mistakes, and to evenrebuke them therefor. And according to the testimony ofBishop, Pereira could recommend hiring of other em-ployees. While Pereira was hourly paid, he was receivinga 15-cent-an-hour pay differential above the next highestpaid employee in the Hicock yard. While the evidenceindicated that neither Ribeiro nor Pereira ever issued awritten warning, a suspension, or a discharge slip to anemployee, it also appears clear that each was consultedby Mauricio with respect to personnel matters and thateach was regarded by Mauricio as a part of his confiden-tial team and, while the documents that they may haveissued were not in fact called "warnings" or "suspen-sions," it appears clear that the documents had a seriousimpact upon the working conditions of employees, in-cluding the alleged discriminatee herein.4And, finally, Inote that according to General Counsel's Exhibit 7, thatbeing the Excelsior list in an election at the Company tobe described infra, the Company failed to list the nameof either Al Pereira or Ed Ribeiro.Based upon the totality of the record, and my unwill-ingness to conclude that so large a group of employeeswas left totally without supervisors, I am convinced thatboth Ribeiro and Pereira were supervisors within themeaning of Section 2(11) of the Act. I so find.C. The Refusal To Return Moffitt to EmploymentThe Company currently has no collective-bargainingrelationship with any union and apparently has neverhad one. The activity which led to this case beganroughly in October 1978 with the Charging Party as theunion involved and the alleged discriminatee, GarrettMoffitt, and another employee, Ken Bishop, in the fore-front of the employee-organizers. Both Moffitt andBishop were utilized on a number of occasions by theUnion to hand out leaflets and other materials at thegates of the Hicock yard up until early December of1978.By that time, the Union had filed an unfair labor prac-tice against the Company, apparently alleging that, uponthe advent of the Union's organizational activities, theCompany had engaged in certain violations of Section8(a)(l) of the Act (as set forth in the Company's brief,Mauricio and Ribeiro told employees that the Companywould not permit union representation of its employeesand would close down before bargaining with theUnion). The parties thereafter entered into an informalsettlement agreement, under Board auspices, of the unfairlabor practice charge. A notice posting ensued, and the4 See, for example, Resp Exh. 6 where, in a memo prepared by Maur-icio, he recites the fact that Ribeiro and Pereira were present in the officeat the time he spoke with Moffitt: see also Resp Exh. 7, where the Com-pany's clerical employee and bookkeeper Elena Blackmur referred, how-ever artlessly, to Al Pereira as Garry Moffitt's supervisor; see also Resp.Exh. 8, where Blackmur notes that certain factors having to do with per-sonnel status of Moffitt were "reported to Al Pereira," and. finally, seeResp. Exh. 9, where Ed Ribeiro sets out in his own handwriting a memo-randum to be placed in Garry Moffitt's personnel file with respect toMoffitt's attempt to go back to work on January 22.492 MAURICIO AND SONS, INC.case was ultimately closed following administrative com-pliance procedures.All parties agree that a hiatus in overt union activityensued thereafter, beginning sometime in December andcontinuing through January and February. The Compa-ny's witnesses admitted their knowledge of the activitiesof both Bishop and Moffitt in the fall of 1978, but insist-ed that they had no knowledge of what either or anyother employee was doing after December. And, at leastfor a portion of that time, the Company's contention ap-pears plausible, for even the Union's representative ac-knowledged that overt activity on behalf of the organiza-tional drive ceased for the months of January and Febru-ary, though he would have it that this was done at thebehest of employees who had decided to "lay low."In fact, no petition was filed herein by the Union untilApril 26. A stipulation for election resulted on May 14and an election was conducted on June 7. The Unionlost the election, no objections were filed, and the Boardclosed its case on June 15. It should be noted, however,that by the time the Union filed its petition the priorunfair labor practice case had been closed by the Boardupon the Company's compliance with the remedy pro-vided. No request to reopen the case was ever filed. Andthe Union did submit a request to proceed with the in-stant charge which had been filed, as previously noted,on March 26.5Garrett Moffitt's work history with the Companybegan in 1970. At that time, he worked for the Companyfor a relatively short time and ultimately moved on toother employment in 1971. However, he returned to theCompany in June 1977 as a combination fitter andwelder of steel plating on the bottoms of tuna skiffs. Heworked at the Hicock facility. According to Moffitt, hesuffered a back injury while n the job in May 1978, aswell as another back injury on December 4, 1978. As aresult of each of these accidents, he was off work for afairly short period of time and collected workmen's com-pensation.The facts most directly pertaining to this case, howev-er, began on January I1. According to Moffitt, while atwork that day he experienced pain in his back, particu-larly on the right side. About 2 o'clock in the afternoon,Pereira asked him what was wrong with him, and eveninquired why he was not smiling and happy-go-lucky.Moffitt responded that his back hurt and he didn't feellike being "bugged." With that, Pereira left, intending togo into the office and phone Mauricio. Several minuteslater Pereira came back and instructed Moffitt to sitdown in a chair, apparently while Pereira waited forsome sort of response from Mauricio. Moffitt sat in thechair for approximately 30 to 45 minutes. Pereira thencame back out of the office and informed Moffitt that hewas being "sent home," and that he wasn't to returnuntil he was "a 100 percent," as evidence by a signeddoctor's report. According to Moffitt, Pereira explainedthat the Company had a new policy which required that' While the details remain obscured, it was stipulated that the instantcharge was once dismissed by the Regional Director, that the dismissalwas later reversed upon administrative appeal to the General Counsel.and that the otherwise seemingly belated complaint herein ensued there-after.such clearances be provided. Thus, according to Moffitt,he went and gathered up his tools6and went home.While he was off work. he consulted with his own per-sonal doctor as well as two doctors engaged by theCompany or its insurer. He specifically denied returningto the Hicock yard on one occasion about 2 days afterbeing sent home, and on another occasion about a weekafter being sent home, in futile attempts to return towork without what the Company deemed adequatemedical clearance; however, he was compelled duringcross-examination to recant his testimony in these, andother, respects.Moffitt was notified on March 21 or 22 that his work-men's compensation benefits were to cease, inasmuch asa physical examination by a physician engaged by theCompany's insurance carrier determined that he wasthen able to return to work. That physician's report, inevidence as General Counsel's Exhibit 3, notes that nopermanent disability was anticipated.Accordingly, on the morning of Friday, March 23,Moffitt presented himself at the Hicock yard to resumehis employment. Evidently he felt that not everythingwould go well when he met with Mauricio for he askedhis friend, Ken Bishop, to be his witness when he talkedto Mauricio.7When Mauricio arrived, Moffitt told himthat he had heard that the Company had been hiringwelders, or was about to hire welders, and that he wasready to go back to work, in that he had been cleared bythe Company's physician. As they began their conversa-tion, they walked toward the Company's offices andwent in. They were apparently alone.8Once inside theoffice, Mauricio told Moffitt that the Company had notheard from him for a long time, that he had been re-placed, and that under the circumstances he thought itwas wise for Moffitt to look elsewhere for employment.Mauricio did go on and inquire if Moffitt had the samephone number that he used to have and stated that, ifsomething came up in the future, he would give Moffitta call. In sum, the thrust of Mauricio's statements toMoffitt, if not his explicit statement, was that he hadbeen under the impression that Moffitt had quit his em-ployment with the Company and had gone to work else-where. For Moffitt admitted that he asked Mauricio whyhe had been replaced and that Mauricio responded that itwas because the Company had not heard from him insuch a long period of time. And, finally, according toMauricio, Mauricio told Moffitt that he ought to at leastconsider switching to a lighter form of work in view ofthe repeated injuries to his back while lifting steel platesin the Company's yard. In any event, the conversationended with Moffitt having been explicitly told that hewould not be put back to work at that time. And, whilethe testimony is not in agreement upon this point, Mauri-6 Doing so at the instructions of Pereira who had told him that he didnot wish to be responsible for his tools while he was offI Bishop's testimony made it plain that he attempted to follow Moffittinto Mauricio's office and eavesdrop on their conversation. However, itis also plain that he overheard nothing more than the initial sentence ortwo, having no significance insofar as the issue of the existence of a dis-criminatory intent is concerned.' Notwithstanding Moffitt's efforts to have a witness present. or Mauri-cio's understanding that Pereira and Ribeiro were within earshot as well493 DECISIO)NS OF NATIONAL LABOR RELATIONS BOARDcio indicated that he would hire him in the future whenan opening developed.9The Company did not hire any more welders untilSeptember. However, long before that time a determina-tion had been made not to include Moffitt among thoseto be considered for rehire. This was occasioned by adiscovery made by Elena Blackmur, the bookkeeper andsecretary for the Company. She appears to have almostcomplete control over matters such as insurance claims,employment records, and medical records of employees.(Indeed, it developed that Pereira's phone call of January11 had not reached Mauricio, but had instead been han-dled by Blackmur. When Pereira called the office forinstructions about what to do with respect to Moffitt'sclaims of back pains, Blackmur instructed him to haveMoffitt sit down until she could check with the insur-ance carrier, and after she had done so, she recontactedPereira and had Moffitt sent home until he receivedmedical clearance to return to work.)Blackmur was aware of at least a portion of Moffitt'smedical history, since she had caused a warning to besent to him as a result of his failure to report an injury tohis back in early December 1978. And, despite Moffitt'sdenials that he returned to the yard from the time he lefton January 11 until March 23 when he was denied reem-ployment, it appears clear that he was mistaken in histestimony in this regard and that it was through Black-mur's auspices that Moffitt was told on both January 15and 22 that he could not return to work until, or unless,he had medical clearance. In the first instance, she hadreceived a telephone call from Pereira, again asking forinstructions, and in the latter instance, she had received acall from Ribeiro also asking for instructions. As a resultof these incidents, where Moffitt tried to return to workwithout medical clearance, she talked these matters overwith Mauricio, who confirmed her understanding thatMoffitt was not to be returned without adequate medicalauthorization and clearance. The next she heard of Mof-fitt was on March 22 when she was advised by the Com-pany's insurance agent that Moffitt's workmen's compen-sation had been cut off due to his evident recovery. Butby that time she and Mauricio were both under the im-pression that Moffitt had quit.However, according to Blackmur, sometime in Aprilshe got wind, through various medical reports she re-ceived, of Moffitt's true condition, in addition to a vaguerecollection of Moffitt she herself had as a result ofhaving her memory jogged. She then checked aroundand learned, through the Company's parent corporation,that Moffitt had once been denied a job there because hisproblems with his back were considered to be severe.Among the medical records which came into her posses-sion was the report of a radiologist, dated in 1975, indi-cating that Moffitt had then shown, through X-rays, asevere narrowing of the fifth lumbar interspace, indicat-9 The inference from the General Counsel's evidence that Mauriciohad openings for welders at that time cannot stand in light of the testimo-nial evidence, supported by a documentary summary, together with theoffer to allow General Counsel to review the books of original entry.These showed that Mauricio hired four welders in the late February-early March period to help with the rush to complete two boats prior tothe end of the Company's fiscal year on March 31.ing spinal disc degeneration. Thus, on April 19, 1979, shecame to discuss with Mauricio the findings resultingfrom the medical reports and her inquiries. A determina-tion was reached by Mauricio not to rehire Moffitt inlight of the new evidence tending to indicate that Moffitthad a severe back injury or condition which might beaggravated, or which perhaps had not been adequatelydisclosed by him in the past. And, in accordance withMauricio's determination, Moffitt's "termination slip" ofMarch 23 was thereafter altered to show that he was nolonger eligible for rehire.Thus, the Company's evidence would indicate thatMoffitt was not reinstated on March 23 because therewas no need for his services at that time, and that thesubsequent revision of his status to indicate that he 'wasnot eligible for reemployment came only upon the Com-pany's fortuitous discovery of new information tendingto enlarge the risk, from a medical or liability standpoint,that Moffitt's medical condition might be laid at theCompany's doorstep at some future time, should he berehired. As a consequence, so the Company argues, itshould be determined that Moffitt's job tenure was notadversely affected by any discriminatory considerations,but only by sound business considerations.In the face of the Company's argument, the GeneralCounsel, besides Moffitt's testimony, presented two addi-tional witnesses. One, Kenneth E. Bishop, a former em-ployee and still a friend of Moffitt's, as well as his coacti-vist in the union movement, testified to a number of con-versations he had with Pereira, in which Pereira is al-leged to have asked him repeatedly who was in favor ofthe Union, who had signed authorization cards for theUnion, if the Union had had any meetings, etc. Indeed,Bishop even went further and testified that the backinjury from which Moffitt suffered was sustained as adirect result of Pereira's having driven a forklift at arapid rate of speed, thereby causing a sheet of steel toslide off of it and hit Moffitt in the back. Conspicuously,Moffitt made no such claim, and nowhere else has such aclaim been advanced by the General Counsel. Accordingto Bishop, Pereira confided in him, though Bishop was aknown union adherent and activist, that the Companywould never allow Moffitt to come back to work be-cause of "all that union crap." Bishop went on to saythat Pereira had continued in this vein by saying that theCompany had ways of keeping a man out and thatBishop had, himself, better look for another job too. The other witness presented by the General Counselwas Frederick W. Nagel, the Union's international orga-nizer, who worked on the campaign at the Company.According to Nagel, Ribeiro twice told him of his ownand/or the Company's discriminatory intent toward Mof-fitt by remarking that Moffitt would never come back towork at the Company.'o Significantly, it was Bishop who corroborated a portion of theCompany's testimony and documentary evidence that indicated that Mof-fitt had indeed made an effort to return to work without medical authori-zation. For even Bishop remembered that Moffitt came back about aweek after he had been sent home, at which time Bishop overheard Per-eira tell Moffitt to take his tools home494 MAURICIO AND SONS, INC.Thus, it appears that the only direct evidence suppliedby the General Counsel tending to indicate that Moffitt'sinability to secure reemployment was attributable to dis-criminatory motivations comes as a result of the allegedstatements of Pereira and Ribeiro. However, Pereira isno longer employed by the Company, though, accordingto Bishop, his whereabouts are known and were madeknown to the General Counsel before the hearing. Nev-ertheless no explanation or excuse was offered as to whythe General Counsel failed to produce him to testify tothe scheme of discrimination of which he knew or inwhich he might have had a part. There is at least an in-ference in the record that his parting from the Companywas under less than amiable circumstances, thereby tend-ing to excuse the Company's failure to produce him.The Company did, in fact, produce Ribeiro. And Ri-beiro did credibly deny the statements attributed to him.Instead, he readily admitted that he had once told Nagelthat the shop would be shut down before letting themget the Union in. And in one other conversation he ad-mitted having told Nagel that he hoped that Moffittwould tell people the truth.''ConclusionsMoffitt's known activities in support of the Union andthe Company's demonstrable opposition to the Union'sadvent would give rise to an inference of illegal motiva-tion on the part of the Company in its failure to rehireMoffitt had the Company not come forward with ade-quate business justification for its failure in this regard.For it seems reasonable to believe that an experiencedwelder and fitter would have been deemed a valuableemployee in the Company's attempt to rush to completepending projects within the then current fiscal year. Thisis so despite the Company's view of Moffitt as beingsomething less than a superior employee for, at the least,he was a known quantity, while those newly hired werenot shown to have performed at a level superior to, oreven equal to, Moffitt's. And, I find the Company's fail-ure in this regard to be a suspicious circumstance, caus-ing me to examine its stated business justification excusewith a great deal of skepticism.For it does seem something less than fair and reason-able to use the facts that Moffitt had been off work for along period of time, that he had not been heard from,and/or that he had removed his tools, as part of the basisnot to rehire him. This is so because these reasons eachcame into being, at least in part, as a result of instruc-tions given to Moffitt by agents of the Company. Thefact that it was at the Company's insistence that Moffittgo and seek medical attention, and not return until fullyI This latter conversation apparently occurred right around the timethat the charge herein was filed. While I have found, based upon the evi-dence, and contrary to the Company's position, that Ribeiro is a supervi-sor within the meaning of the Act. I cannot find that he either committedany violation which is remediable in this case, or that he gave Nagel ei-dence of a discriminatory motivation In the first instance, it appears thathis remark with respect to the Company's willingness to shut down was apart of the charge which as earlier remedied by the notice posting re-ferred to earlier in this Decision And his statement with respect to Mof-fit telling the truth seems to be permissible (According to Ribeiro, how-ever, when he spoke of "truth," and linked that matter to NiMoffill, he wasreferring to Moffitt's injuries, which had been received on the job )fit, while clearly meriting no invidious conclusion, is stilla factor to be borne in mind when considering the truthof the Company's defense. Similarly, it seems clear,based upon the means of communication the Companyhad at hand through Blackmur, that the Company wasnot totally without resources had it truly desired infor-mation with respect to Moffitt's condition and/or where-abouts. For his medical condition could have been tracedback through the insurance company, the treating physi-cian, or the examining physician, as appointed by the in-surance carrier. And such contacts could certainly havebeen initiated by the Company, either through the insur-ance carrier or through the physician's office, by eithermail or telephone. And, it is clear that, regardless ofwhether either Blackmur or Mauricio knew of this fact,it was Pereira who caused Moffitt to remove his toolsfrom the Company's premises.Nor can I avoid being unfavorably impressed with re-spect to the truth of the Company's claim that it had noopening for Moffitt on March 23, especially since it hadhired others to perform the work he was capable of per-forming only 2 to 3 weeks before, but without any at-tempt to check into his readiness to resume work. For itis an inescapable fact that the Company's initial state-ment of position to the Board's Regional Office made nomention of the rush to complete work before the end ofthe fiscal year. As a result, it seems only just and fairthat statements of position, even those prepared by attor-neys, be scrutinized carefully to determine whether theyevidence a shifting defense.But, having examined the Company's defenses for con-sistency and reason, it must still be remembered that it isthe General Counsel who bears the burden of proof. Forthe matters referred to above, while suspicious circum-stances, do not, in themselves, warrant a finding of un-lawful conduct.Instead, one must ultimately examine the GeneralCounsel's case in chief. And, here, such an examinationshows the General Counsel's case to be fatally flawed bythe inability of his witnesses to testify credibly.For example, the alleged discriminatee, Moffitt, gavethe appearance of a man attempting to do his best torecall and recount truthfully. While I do not fault histruthfulness, I must find that his testimony was inaccu-rate in many respects. He became hopelessly confused onthe witness stand while being cross-examined, despitebeing given opportunities to explain his answers. His tes-timony with respect to whether or not he ever attemptedto return to the yard to go to work without proper medi-cal authorization, or what was said to him on any suchoccasion by either Ribeiro or Pereira, seemed to epito-mize his vague, uncertain, and halting demeanor whileon the witness stand. His inability to recall Mauricio'sstatement to him on March 23, that he would be betteroff securing some lighter form of work, until he had hismemory refreshed by reference to his affidavit, also de-tracts from his credibility. And, even when faced withhis affidavit's words concerning Mauricio's explanationas to why Mauricio thought that Moffitt might be betteroff in securing a lighter form of work Moffitt could beno more certain in responding to a question about495 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether or not Mauricio told him that he did not thinkhe could handle the job anymore than to respond "Hecould have."The testimony of Bishop concerning statements alleg-edly made by Pereira to the effect that Moffitt wouldnever be allowed to work again at Mauricio's because ofhis union involvement, and that there were ways whichcompanies have of keeping a man out, is discredited onthe basis of Bishop's demeanor, his obvious bias againstthe Company, as well as what I regard as the inherentimprobability of Bishop testifying accurately about theseconversations when he had not reported them to theUnion's representative at the time when it would havebeen plausible for him to have done so. And, finally, heplaced the conversations in mid-March at one point inhis testimony; at another, he placed them in January. 12And while the Union's representative, Nagel, testifiedthat Ribeiro told him that Moffitt would not be returningto work at Mauricio's, I am unable to credit that testimo-ny in light of his extremely evasive and halting mannerof testifying. His manner of testifying repeatedly requiredme to admonish him to state what was said, and whatwas done, rather than what he concluded with respectthereto. While he testified regarding instances in whichRibeiro is alleged to have told him that Moffitt would' I am also unfavorably impressed by the General Counsel's failure tooffer the testimony of Pereira to corroborate that of Bishop, or at least toexplain the failure to call Pereira.not be returning, because the Company did not wantanyone there who had tried to bring the Union in, hisfurther testimony tending to indicate that he failed tobring this to the attention of anyone within the Board'sRegional Office seems implausible to me.In sum, I find that, despite the existence of certain ob-jective facts which give rise to suspicions about the le-gality of the Employer's motive in either refusing toreturn Garrett Moffitt to his old job on March 23, or inthereafter determining not to rehire him at any time, theGeneral Counsel has failed to carry his burden, throughcredible proof, that the Company's actions were motivat-ed in whole or in substantial part by discriminatory con-siderations. Further, despite the existence of direct evi-dence of discriminatory motivation, I am unable to con-clude that any such evidence is credible.The allegations of the complaint must, therefore, bedismissed in their entirety.ORDER'3Accordingly, it is hereby ordered that the complaintherein be, and it hereby is, dismissed in its entirety.'' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.496